ase 1:19-cr-00212-TFH Document 27 Filed 10/24/19 Page 1 of 1 ©0-290
Notice of Appeal Crimina Rev. 3/88

 

United States District Court for the District of Columbia

UNITED STATES OF AMERICA

VS. Criminal No. 19-212 (TFH)

SS” SO

JOHNNY C. LAINEZ

 

NOTICE OF APPEAL

Name and address of appellant: Johnny C. Lainez
#367-408

1901 D St., S.E.
Washington, D.C. 20003-2534

Name and address of appellant’s attorney: Cary Clennon
P.O. Box 29302

Washington, D.C. 20017

Offense: 18 U.S.C. sec. 1591(a)(1)
Concise statement of judgment or order, giving date, and any sentence:

235 months imprisonment; 180 months Supervised Release

Name and institution where now confined, if not on bail: D.C. Central Detention Facility

I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.

 

 

DATE APPELLANT

ee

 

GOVT. APPEAL, NO FEE
CJA, NO FEE Y
PAID USDC FEE
PAID USCA FEE
Does counsel wish to appear on appeal? Yes|__| NO
Has counsel ordered transcripts? YeEs|_ | NO
is this appeal pursuant to the 1984 Sentencing Reform Act? vesLy | NO [|

 
